Exhibit 10.14

 

LOGO [g304356ex10_151pg1.jpg]

Executive Total Compensation Program



--------------------------------------------------------------------------------

Executive Total Compensation Program

Table of Contents

 

Policy Objectives

     3   

Compensation Philosophy

     3   

•   Base Salary

     3   

•   Annual Incentive

     3   

•   Annual Equity Award

     4   

Participation

     4   

Share Ownership Requirements

     4   

Equity Customization Guidelines

     5   

Deferred Annual Incentive

     6   

Retirement

     6   

Program Administration

     7   

 

PartnerRe    Executive Total Compensation Program    2    May 2010



--------------------------------------------------------------------------------

Policy Objectives

 

•  

To align the long-term interests of Program Participants and shareholders;

 

•  

To establish competitive pay levels on a total compensation basis;

 

•  

To clearly link pay with performance;

 

•  

To provide flexibility in form and structure to meet individual time horizons;

 

•  

To demonstrate good governance and corporate responsibility;

 

•  

To encourage the retention of the Group Chief Executive Officer and other key
executives

Compensation Philosophy

The Executive Total Compensation Program is the basis for compensation and
benefits that will motivate and reward contributions and behaviors of
participants that effectively produce optimal financial and non-financial
results and ensure the long-term success of PartnerRe Ltd. (“PartnerRe” or the
“Company”).

Compensation should be positioned at the market median of Total Compensation (as
defined below) for target performance. The median is determined by an analysis
of peer companies within the global market environment (the “Peer Group”). The
Peer Group is confirmed annually by the The Compensation and Management
Development Committee (the “Committee”). Total Compensation will consist of the
following:

 

•  

Base Salary

The Program Participant’s base salary should be competitive at the median of
base salary data as determined by an analysis of the Peer Group. Base salaries
will be reviewed and approved annually by the Committee.

 

•  

Annual Incentive

Program Participants are eligible for an incentive award, as approved annually
by the Committee and pursuant to the annual incentive guidelines of the Company.
Annual incentive awards are based on the Company’s financial results,
organizational objectives as well as individual performance against predefined
goals.

 

PartnerRe    Executive Total Compensation Program    3    May 2010



--------------------------------------------------------------------------------

•  

Annual Equity Award

Program Participants are eligible for an equity award, as approved annually by
the Committee. Annual equity awards are based upon the Company’s financial
results as well as individual performance.

The equity award delivered to the Program Participant will consist of 60% of the
value in share options or share-settled share appreciation rights (share-settled
SAR’s) and 40% in restricted share units (RSU’s). Equity awards will vest
according to the standard vesting schedule in practice at the time of the grant.

Participation

The Group Chief Executive Officer and such other key executives, as determined
by the Committee from time to time (together the “Program Participants”) shall
be eligible to participate in the Executive Total Compensation Program.

Share Ownership Requirements

To promote the goal of aligning the interests of Program Participants with the
interests of shareholders, each Program Participant is required to meet and
maintain a share ownership target, as detailed in the table below:

 

     Ownership
Target        Target A - Total
Shares/
Equivalents as
percentage of
Shares
Outstanding  

Group Chief Executive Officer

     0.07 % 

Other Program Participants

     0.03 % 

 

A) Includes shares owned outright, restricted shares, RSU’s, shares held in
qualified plans, and deferred share units.

Program Participants that have not reached Target A may not sell any of the net
shares that they have been granted, and they are not eligible for the equity
customization feature (see below). For this purpose, “net shares” are the shares
remaining from a transaction (i.e., the exercise of an option or the vesting of
restricted shares) after the Program Participant sells enough shares to pay the
applicable exercise price and any related tax or social security liabilities.

 

PartnerRe    Executive Total Compensation Program    4    May 2010



--------------------------------------------------------------------------------

After the Program Participant reaches Target A, the Net Share retention
requirement will drop from 100% to 50%. The Program Participant is required to
retain 50% of the Net Shares received for a period of three years, unless they
are 55 or older, in which case the retention period for the Net Shares will be
one year.

All retention requirements end upon termination or upon a change in control of
PartnerRe as defined in the equity plan documents from which the equity is
granted.

Equity Customization Guidelines

After the Program Participant reaches ownership Target A, they may elect to
participate in the Equity Customization program and tailor their Annual Equity
Award. Qualifying Program Participants may choose from the following
combinations:

 

     Share  Options/
Share-settled
SAR’s**     Restricted
Shares/
RSU’s**  

Alternative 1*

     60 %      40 % 

Alternative 2

     25 %      75 % 

Alternative 3

     75 %      25 % 

Alternative 4

     0 %      100 % 

Alternative 5

     100 %      0 % 

 

* Executives who do not elect to customize their equity mix will continue to
receive Alternative 1.

** Share options or share-settled SAR’s, restricted shares and RSU’s will vest
according to standard vesting schedule currently in practice at the time of
grant.

Customization elections are made once every three years on a prescribed election
form. Once made, the election is irrevocable.

If the Program Participant’s Total Shares or Total Shareholdings percentage
drops below the Ownership Target due to:

 

  •  

a share issuance by the Company, or

 

  •  

the sale of shares by the individual to cover taxes upon the vesting of
restricted shares or RSU’s,

the Program Participant will have a two year grace period to once again meet the
Ownership Target. During this grace period, the Program Participant can continue
to participate in the Equity Customization program.

 

PartnerRe    Executive Total Compensation Program    5    May 2010



--------------------------------------------------------------------------------

Deferred Annual Incentive

To further encourage Program Participants to reach the share ownership target,
the company will provide a match on elective deferrals of annual cash
incentives. Program Participants may defer all, or a portion of, their annual
cash incentive by converting it immediately to vested restricted deferred share
units. These restricted deferred share units have a minimum delivery date
restriction of five years from the date of grant, but Program Participants may
choose to defer their delivery dates for 10 years or until retirement.

The company match will consist of restricted share units valued at 25 percent of
the deferred cash incentive value and will vest after three years. The delivery
date restrictions will match the restrictions of the related deferred share
units.

Once a Program Participant has satisfied the Ownership Target he/she will no
longer be eligible to receive the company match on elective deferrals of annual
cash incentives.

Deferred elections are expressed as a percentage of the total annual cash
incentive. Executives are given the following four choices for deferral:

 

•  

0%

 

•  

25%

 

•  

50%

 

•  

100%

All share delivery date restrictions will end upon termination or upon a change
in control of PartnerRe as defined in the equity plan documents from which the
equity is granted.

Retirement

Under the Executive Total Compensation Program, any unvested awards held by an
eligible Program Participant as of his or her retirement date will continue to
vest under the original vesting provisions. Similarly, any vested options or
vested share-settled share appreciation rights (including those that vest
post-retirement) will remain exercisable for the remainder of their original
term.

Unless country specific compliance issues apply, Program Participants are
eligible for executive retirement benefits once they meet one of these age and
service requirements:

 

•  

Age 65; or

 

•  

Age 60 with 10 years of service

 

PartnerRe    Executive Total Compensation Program    6    May 2010



--------------------------------------------------------------------------------

These age and service criteria will apply to equity grants made pursuant to the
2009 performance year and beyond.

Post-retirement Conditions

In order to retain the beneficial treatment of long-term equity compensation
awards, the Program Participant must refrain from any of the following
activities for 36 months following retirement

 

•  

competing in the reinsurance business in locations where PartnerRe does
business.

 

•  

soliciting employees or customers to a company that competes in the reinsurance
business in the locations where PartnerRe does business.

 

•  

disclosing confidential information (unless legally required to do so).

Program Administration

The Executive Total Compensation Program is approved and administered by the
Committee. Policy implementation and reporting is managed by Group Human
Resources.

 

PartnerRe    Executive Total Compensation Program    7    May 2010